UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

June 30, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services,
issues this Question and Answer (Q & A) document in response to inquiries concerning
implementation of the Individuals with Disabilities Education Act (IDEA) Part C
procedural safeguards in the current COVID-19 environment.
This Q & A document does not impose any additional requirements beyond those
included in applicable law and regulations. It does not create or confer any rights for or
on any person. The responses presented in this document generally constitute informal
guidance representing the interpretation of the Department of the applicable statutory
or regulatory requirements in the context of the specific facts presented here and are
not legally binding and does not establish a policy or rule that would apply in all
circumstances.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.

IDEA PART C PROCEDURAL SAFEGUARDS
Parental Consent
Q1.

May a State Lead Agency (State LA) or early intervention service (EIS) provider
accept an electronic or digital signature to indicate that the parent provides
consent under Part C of the IDEA (when required for screening if a State has
opted to offer screening, the evaluation, assessment, provision of early
intervention services, disclosure of personally identifiable information (PII), or the
use of benefits or insurance for their infant or toddler)?

Yes, so long as the State LA or EIS provider ensures there are appropriate safeguards for
the parental consent required under Part C of IDEA under 34 C.F.R. § 303.7. The lead
agency may, but is not required to, accept an electronic or digital signature provided it
adopts the appropriate safeguards. OSEP has previously advised that these safeguards
include that the electronic signature:
1) is signed and dated;
2) identifies and authenticates a particular person as the source of the electronic
consent;

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

3) indicates such person’s approval of the information contained in the electronic
consent; and
4) is accompanied by a statement that the person understands and agrees. 1
IDEA requires State LAs and EIS providers to obtain informed written consent from
parents, consistent with 34 C.F.R. § 303.7 for their child’s screening (in States that have
adopted screening procedures), evaluations and assessments, and before the provision
of early intervention services, including before the initiation of each early intervention
service. Parental consent is also required before the disclosure of PII under certain
circumstances in accordance with 34 C.F.R. § 303.414 or prior to the use of public
benefits or insurance or private insurance in certain circumstances in accordance with
34 C.F.R. § 303.520 and 34 C.F.R. § 303.420(a)(1)-(4) Because of social distancing and
other restrictions during the pandemic, it may not be possible to obtain a parent’s
signed, written consent in-person.
Q2.

May the State LA or EIS provider accept a parent’s electronic or digital signature
as written parental consent to disclose PII from the child’s early intervention
records?

Yes, so long as the safeguards described in Q1 above are applied and met. These
safeguards include that the electronic signature:
1) is signed and dated;
2) identifies and authenticates a particular person as the source of the electronic
consent;
3) indicates such person’s approval of the information contained in the electronic
consent; and
4) is accompanied by a statement that the person understands and agrees.
Parental consent must be obtained before PII is disclosed to parties other than
authorized representatives, officials, or employees of participating agencies (which
includes the State LA and EIS provider) unless a specific exception applies under
34 C.F.R. § 303.414(b) of the IDEA Part C regulations, which incorporates the exceptions
under the Family Educational Rights and Privacy Act (FERPA) regulations in
34 C.F.R. Part 99.31. 2

1

34 C.F.R. 303.7; also see OSEP Letter to Greer (July 19, 2013)

For further information regarding consent for disclosure of PII, see Understanding the
Confidentiality Requirements Applicable to IDEA Early Childhood Programs Frequently Asked
Questions (October 2016).
2

2

Prior Written Notice and Procedural Safeguards Notice
Q3.

How can a State LA or EIS provider provide the prior written notice required under
34 C.F.R. § 303.421, while agencies and other facilities are closed due to the
pandemic?

If the parent has previously agreed, or agrees during the pandemic, the prior written
notice and procedural safeguards notice can be provided through electronic mail
(email). The State LA or EIS provider must provide parents written notice a reasonable
time before it proposes or refuses to initiate or change the identification, evaluation, or
placement of their infant or toddler, or the provision of early intervention services to the
infant or toddler with a disability and his or her family. 34 C.F.R § 303.421. The prior
written notice must include information regarding all procedural safeguards that are
available under Part C. 34 C.F.R. § 303.421.
The term “reasonable time” is not defined in the regulation. The Department believes
that it would be appropriate to consider factors such as the closure of agencies and
public facilities such as schools, social distancing, and other health-related orders
during the pandemic in determining what constitutes a reasonable time for this
purpose. Nevertheless, the State LA or EIS provider should make every effort to ensure
that written notice is provided as soon as possible prior to the proposed or refused
action.
The determination of when prior written notice is required will depend on the particular
facts and circumstances, but OSEP encourages State LAs and EIS providers to ensure
that parents are fully informed of how their infant’s or toddler’s early intervention service
needs are addressed during the time that IDEA Part C services are provided remotely.
Access to Early Intervention Records
Q4.

How can a State LA or EIS provider comply with a parent’s request to inspect and
review the infant’s or toddler’s early intervention records 3 while agencies and
other public facilities are closed due to the pandemic?

In light of the social distancing and physical contact restrictions of many jurisdictions
during the pandemic, parents and State LAs and EIS providers may identify a mutually
agreeable timeframe and method for providing access to the infant’s or toddler’s early
intervention records. If the parent asks to inspect and review specific documents from
the infant’s or toddler’s early intervention records while agencies and public facilities

3 Each participating agency must permit parents of a child referred to, or served under Part C, to

inspect and review all early intervention records relating to their child and family. Under IDEA,
the agency must comply with a request without unnecessary delay, and before any
individualized family service plan (IFSP) team meeting, or a due process hearing, or a resolution
session (if the Lead Agency has adopted Part B due process hearing procedures) and, in no
case more than 10 days after the request has been made. 34 C.F.R. § 303.405.

3

are closed during the pandemic, State LA staff, EIS providers, and the parent should
work together to identify mutually agreeable options to provide access to the early
intervention records. For example, the State LA or EIS provider could provide the parent
with the requested information from the infant’s or toddler’s records via email, a secure
on-line portal, or postal mail until the State LA or EIS provider offices reopen. Note
though, the State LA or EIS provider must use reasonable methods when transmitting PII
in early intervention records through email or an on-line portal. See, FERPA and Virtual
Learning During COVID-19.

4

